ORDER

PER CURIAM.
Defendant appeals the judgment entered on his convictions by jury of delivery of a controlled substance and possession of a controlled substance. Defendant was sentenced to consecutive terms of imprisonment of seven years for the delivery of a controlled substance conviction and five years for the possession of a controlled substance conviction. Defendant also appeals the denial of his Rule 29.15 motion after an evidentiary hearing. Defendant failed to raise a point of error regarding this issue and his appeal of the motion court’s judgment is deemed abandoned. No jurisprudential purpose would be served by a written opinion. The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).